Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present claims overcome the most current grounds of rejection for the reasons set forth in the decision of the Patent Trial and Appeal Board dated September 23, 2021 which are herein incorporated by reference.
None of the cited references teach the elements of the claims alone or in combination. The closest prior art is Yamaguchi, which teaches an oil/fat processed starch having a swelling degree of 1.0-8.5 ml. Yamaguchi, however, fails to teach the use of a legume starch, wherein a coating material comprises an oil-fat processed swelling-inhibited legume starch having a swelling degree of 2.5-8.5 ml. The Board held that the evidence presented by appellant showing that the oil/fat processing of starch can increase or decrease swelling degree, depending on the starch and processing conditiones does not suggest modifying Yamaguchi’s process to include a legume starch having the claimed swelling degree. Therefore, the claimed product is not taught or suggested by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Claims 1, 3-5 and 7-9 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791